Appeal from a decree of the Surrogate’s Court, Kings County, settling the administrator’s account, which decree, inter alla, adjudged that the intestate made a valid gift inter -vivas to respondent of the two bank accounts described in Schedule “ A ” of the account and directed that the balance remaining in the hands of the administrator, after payment of certain expenses of administration, be paid to respondent. Decree unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ.